DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is responsive to Applicant’s Response filed 09/06/2022
Claims 1-11, 14-21, and 23-29 are pending and have been examined. 
Claims 26-29 are newly added.
Claims 1 and 14 have been amended. 
Response to Arguments
Applicant’s arguments, see page 7 of Applicant’s Response, filed 02/18/2022, with respect to the 35 U.S.C. 112(a) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(a) rejections have been withdrawn. 
Applicant’s arguments, see pages 9-12 of Applicant’s Response filed 09/06/2022, with respect to the 35 U.S.C. 103 rejections have been fully considered, but they are not persuasive. 
Applicant argues, on page 9 that Mishra cannot be said to teach the limitations of claim 1 since the entire pathway to the delivery location is mappable. Examiner respectfully disagrees. Examiner respectfully notes that the combination of Mishra, Yokota, and Piemonte is cited for teaching the limitations of claim 1 (including those referring to unmappable portions and even if the walking directions of Mishra could be said to be directions which could not comprise driving directions). Examiner further notes that walking directions as taught by Mishra from a last mappable driving location are analogous to off-road driving directions, and lend themselves well to a combination with Yokota and Piemonte, which are directed to getting a user to a last known mappable driving location before extending directions off of this mappable road location using historical information. 
Applicant argues, on page 9, that Yokota is directed to collecting information for only a specific instance, and therefore one of ordinary skill in the art would not look to combine Yokota with Mishra. Examiner respectfully disagrees. Examiner respectfully notes that the historical collection of data from pervious deliveries is already taught by Mishra. 
As outlined below, Mishra already teaches the use of historical positional locations of delivery drivers to provide driving directions to future drivers. Mishra further teaches directions to a first point (a routing point) prior to extending directions to a second point (the delivery point) based on the historically collected geoscan information. Yokota teaches that this first location may comprise a street location which is mappable prior to needing to rely on off-road guidance based on historical position locations in order to guide the user to an off-road location. (Yokota: col. 6 lines 33-67 and Fig. 4 outlining the storage of off-road paths, and col. 9 lines 37-67, col. 10 lines 1-29 and Fig. 12 outlining the direction of the user to the entrance to a previously stored off-road trail to a Hut) Thus, Mishra in view of Yokota teaches directing a user to a last mappable location prior to using off-road guidance based on historical position locations collected during previous deliveries by delivery drivers. To the extent that Mishra in view of Yokota does not explicitly teach a “last mappable location,” Piemonte teaches this element by teaching that when a user indicates a position to which they would like directions, the system may direct them to the closest possible "on-road" location to the indicated location. (Piemonte: paragraph [0036]) Thus Piemonte teaches that this off-road location may comprise the last mappable location prior to directing the user to the off-road location using the historically collected positional locations. Since this combination of references teaches the claimed limitations, Applicant’s arguments are found unpersuasive. 
Claim Objections
 Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 14-16, 18, 21, 27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra et al. (U.S. Patent No. 9,743,239; hereinafter "Mishra") om view of Yokota (U.S. Patent No. 6,356,837; hereinafter "Yokota") further in view of Piemonte et al. (U.S. PG Pub. No. 20140222335; hereinafter "Piemonte").
As per claim 1, Mishra teaches:
 A system for providing directional guidance to a driver of goods to a destination location, said system comprising:
 Mishra teaches a system and method for defining routing points (points at edges of properties) and delivery points and paths to each. (Mishra: abstract, Fig. 1C)
With respect to the following limitation:
 a data repository configured to store sets of historical positional locations that define respective driving paths of delivery drivers who previously delivered goods to a destination location that is not capable of being determined by a mapping application, the positional locations being (i) outside of an area of which the mapping application can determine driving directions and (ii) based on geographic coordinates from electronic devices carried by vehicles of the delivery drivers used to make the deliveries;
 Mishra teaches a system which collects geoscans from devices of delivery personnel in order to identify routing points and delivery points and paths in between during historical deliveries at the location. (Mishra: col. 3 lines 12-36, 61-67; col. 4 lines 1-67, col. 5 lines 1-63 generally, see also Fig. 1B and 1C) Mishra teaches that the scans may be stored. (Mishra: col. 17 lines 31-43) Mishra, however, does not appear to explicitly teach that these locations are outside an area of which the mapping application can determine driving directions, but instead appears to teach extending driving directions first, and then walking directions, rather than off-road unmappable driving directions.
Yokota, however, teaches that, in directing a user on a navigation system, the system may get the user to a street location prior to using off-road guided paths which rely on historically collected position data. (Yokota: col. 6 lines 33-67 and Fig. 4 outlining the storage of off-road paths, and col. 9 lines 37-67, col. 10 lines 1-29 and Fig. 12 outlining the direction of the user to the entrance to a previously stored off-road trail to a Hut) Yokota teaches combining the above elements with the teachings of Mishra for the benefit of easily bringing drivers back to off-road locations and entrance points to off-road trails. (Yokota: col. 1 lines 34-44) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Yokota with the teachings of Mishra to achieve the aforementioned benefits.
To be thorough, and to the extent that Mishra in view of Yokota does not explicitly teach that the destination location is not capable of being determined by a mapping application since they are outside of an area of which the mapping application can determine driving directions, Piemonte teaches this element. Piemonte teaches that when a user indicates a position to which they would like directions, the system may direct them to the closest possible "on-road" location to the indicated location. (Piemonte: paragraph [0036]) Thus, Mishra in view of Yokota further in view of Piemonte teaches directing the user to a closest mappable location before relying on historically generated paths across a non-mappable location. It can be seen that each element is taught by either Mishra in view of Yokota, or by Piemonte. Directing the user to a closest mappable street location does not affect the normal functioning of the elements of the claim which are taught by Mishra in view of Yokota. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Piemonte with the teachings of Mishra in view of Yokota, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Mishra in view of Yokota further in view of Piemonte further teaches:
a processing unit configured to: 
 Mishra teaches the implementation of the system and method via one or more computing devices which may comprise a processor which executes instructions stored in a memory which may comprise a non-transitory computer readable storage medium. (Mishra: col. 14 lines 57-67; col. 15 lines 1-67; col. 16 lines 1-16)
receive a destination location;
 Mishra teaches that the system may receive a destination location for an order. (Mishra: col. 12 lines 7-20; col. 22 lines 35-47)
 access said data repository by an historical positional locations manager to identify historical positional locations associated with the destination location; determine (i) driving directions to a last mappable location of which the mapping application is capable of determining and (ii) driving directions to the destination location to extend driving directions from the last mappable location to the destination location based on the at least a portion of the sets of historical positional locations;
 Mishra teaches that the system may access the routing points and delivery points determined via the historical geoscans obtained in response to receiving an order. (Mishra: col. 22 lines 60-67, col. 23 lines 1-30) Yokota, as outlined above, teaches that, in directing a user on a navigation system, the system may get the user to a street location prior to using off-road guided paths which rely on historically collected position data. (Yokota: col. 6 lines 33-67 and Fig. 4 outlining the storage of off-road paths, and col. 9 lines 37-67, col. 10 lines 1-29 and Fig. 12 outlining the direction of the user to the entrance to a previously stored off-road trail to a Hut) The motivation to combine Yokota persists. Piemonte, as outlined above, teaches that when a user indicates a position to which they would like directions, the system may direct them to the closest possible "on-road" location to the indicated location. (Piemonte: paragraph [0036]) The motivation to combine Piemonte persists. Thus, Mishra in view of Yokota further in view of Piemonte teaches directing the user to a closest mappable location before relying on historically generated paths across a non-mappable location.
 communicate, by a communications manager, at least a portion of the sets of historical positional locations to the mapping application being executed by an electronic device of a delivery driver, at least a portion of the historical positional locations causing the mapping application to display (i) the driving directions to the last mappable location and (ii) the portions of the sets of historical positional locations on a map from the last mappable location to the destination location to provide driving directions inclusive of the at least a portion of the paths of the delivery drivers who previously delivered goods to the destination location for the delivery driver thereby enabling the delivery driver to view at least one path previously traveled to the destination location by other delivery drivers between the last mappable location and the destination location.
 Mishra teaches that the system may access the routing points and delivery points determined via the historical geoscans obtained and may send the routing point, delivery point, and paths thereto to the delivery driver. (Mishra: col. 22 lines 60-67, col. 23 lines 1-55, Fig. 7) Yokota, as outlined above, teaches that, in directing a user on a navigation system, the system may get the user to a street location prior to using off-road guided paths which rely on historically collected position data. (Yokota: col. 6 lines 33-67 and Fig. 4 outlining the storage of off-road paths, and col. 9 lines 37-67, col. 10 lines 1-29 and Fig. 12 outlining the direction of the user to the entrance to a previously stored off-road trail to a Hut) The motivation to combine Yokota persists. Piemonte, as outlined above, teaches that when a user indicates a position to which they would like directions, the system may direct them to the closest possible "on-road" location to the indicated location. (Piemonte: paragraph [0036]) The motivation to combine Piemonte persists. Thus, Mishra in view of Yokota further in view of Piemonte teaches directing the user to a closest mappable location before relying on historically generated paths across a non-mappable location.
As per claim 2, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte further teaches:
wherein the electronic devices are mobile telephones.
 Mishra further teaches that the device may comprise a handheld device 250 or a vehicle device 230. (Mishra: col. 13 lines 30-67, col. 14 lines 7-34)
As per claim 3, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte further teaches:
wherein the electronic devices are GPS devices installed in delivery vehicles.
 Mishra further teaches that the device may comprise a handheld device 250 or a vehicle device 230. (Mishra: col. 13 lines 30-67, col. 14 lines 7-34)
As per claim 4, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above and further teaches:
 wherein the historical positional locations include a plurality of paths taken to the destination location that, when displayed on electronic device of the delivery driver, are selectable by the delivery driver.
 Mishra teaches that the system may access the routing points and delivery points determined via the historical geoscans obtained in response to receiving an order. (Mishra: col. 22 lines 60-67, col. 23 lines 1-30) Yokota further teaches selectable routes. (Yokota: col. 4 lines 53-67; col. 10 lines 17-21)
As per claim 5, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte further teaches:
 wherein said processing unit is further configured to generate the historical positional locations based on raw positional data collected from electronic devices of the delivery drivers.
 Mishra teaches that the system may access the routing points and delivery points determined via the historical geoscans obtained in response to receiving an order. (Mishra: col. 22 lines 60-67, col. 23 lines 1-30)
As per claim 7, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte further teaches:
wherein said data repository is further configured to store the historical positional locations based on time of year.
 Mishra teaches that the position information may be stored based on season. (Mishra: col. 3 lines 12-24)
As per claim 14, Mishra in view of Yokota further in view of Piemonte teaches the limitations of claim 14 which are substantially identical to those of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte further teaches:
A method for providing directional guidance to a driver of goods to a destination location, said method comprising:
 Mishra teaches a system and method for defining routing points (points at edges of properties) and delivery points and paths to each. (Mishra: abstract, Fig. 1C)
As per claims 15, 16, and 18, Mishra in view of Yokota further in view of Piemonte teaches the limitations of these claims which are substantially identical to those of claims 2, 5, and 7, and these claims are rejected for substantially the same reasons as claims 2, 5, and 7, as outlined above. 
As per claim 21, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above, and further teaches:
wherein the destination location is unmapped.
 Yokota, as outlined above, teaches that, in directing a user on a navigation system, the system may get the user to a street location prior to using off-road guided paths which rely on historically collected position data. (Yokota: col. 6 lines 33-67 and Fig. 4 outlining the storage of off-road paths, and col. 9 lines 37-67, col. 10 lines 1-29 and Fig. 12 outlining the direction of the user to the entrance to a previously stored off-road trail to a Hut) The motivation to combine Yokota persists.
As per claim 27, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above, and further teaches:
 wherein the mapping application is a conventional mapping application.
 Mishra teaches that the mapping application may comprise a geocoder application and therefore teaches a conventional mapping application. (Mishra: col. 6 lines 35-46)
As per claim 29, Mishra in view of Yokota further in view of Piemonte teaches the limitations of claim 29 which are substantially identical to those of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte further teaches:
 A system for providing directional guidance to a driver of goods to a destination location, said system comprising:
 Mishra teaches a system and method for defining routing points (points at edges of properties) and delivery points and paths to each. (Mishra: abstract, Fig. 1C)
Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte further in view of Ding et. al. (U.S. PG Pub. No. 20150308843; hereinafter "Ding").
As per claim 6, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte does not appear to explicitly teach: 
wherein the historical positional locations are average locations of the raw positional data.
Ding, however, teaches that a given previous position location may be determined as an average of received raw positional data. (Ding: paragraph [0047]) Ding teaches combining the above elements with the teachings of Mishra in view of Yokota further in view of Piemonte for the benefit of providing a good basis for various subsequent analyses and detections based on the movement path. (Ding: paragraph [0015]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Ding with the teachings of Mishra in view of Yokota further in view of Piemonte to achieve the aforementioned benefits.
As per claim 17, Mishra in view of Yokota further in view of Piemonte further in view of Ding teaches the limitations of this claim which are substantially the same as claim 6, and this claim is rejected for substantially the same reasons as claim 6, as outlined above. 
 Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte further in view of Dicke (U.S. PG Pub. No. 20090119009; hereinafter "Dicke").
As per claim 8, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation: 
wherein said processing unit is further configured to receive a request from the electronic device executing the mapping application for historical positional locations between a current location at which the mapping application has insufficient driving direction data and the destination location, thereby supplementing driving directions available to the mapping application.
 As outlined above regarding, Mishra in view of Yokota further in view of Piemonte teaches the request of a route comprising driving direction data between a source location and a destination location which takes into account previous recorded historical routes traveled by other users. Mishra in view of Yokota further in view of Piemonte, however, does not appear to explicitly teach that the route is requested based on insufficient data about the current location.
Dicke, however, teaches that a request may be made for additional mapping information upon a determination that insufficient mapping information is currently present in a given navigational device. (Dicke: paragraphs [0078, 84]) It can be seen that each element is taught by either Mishra in view of Yokota further in view of Piemonte, or by Dicke. Requiring that the request be triggered based on insufficient current information does not affect the normal functioning of the elements of the claim which are taught by Mishra in view of Yokota further in view of Piemonte. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Dicke with the teachings of Mishra in view of Yokota further in view of Piemonte since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 19, Mishra in view of Yokota further in view of Piemonte further in view of Dicke teaches the limitations of this claim which are substantially the same as claim 8, and this claim is rejected for substantially the same reasons as claim 8, as outlined above. 
Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte further in view of Duleba (U.S. PG Pub. No. 20150168147; hereinafter "Duleba").
As per claim 9, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte does not appear to explicitly teach: 
wherein said processing unit is further configured to cause the mapping application to overlay the historical positional locations on the map.
Duleba, however, teaches that previous routes taken by previous users may be overlaid on a map when displaying a given route to a user. (Duleba: abstract, paragraph [0043-44]) Duleba teaches combining the above elements with the teachings of Mishra in view of Yokota further in view of Piemonte for the benefit of enabling route to be viewed as a navigation tool on a display panel of a requestor or provider. Id. Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Duleba with the teachings of Mishra in view of Yokota further in view of Piemonte to achieve the aforementioned benefits.
As per claim 20, Mishra in view of Yokota further in view of Piemonte further in view of Duleba teaches the limitations of this claim which are substantially the same as claim 9, and this claim is rejected for substantially the same reasons as claim 9, as outlined above. 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte further in view of Stuckman (U.S. PG Pub. NO. 20150302495; hereinafter "Stuckman").
As per claim 10, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. Mishra in view of Yokota further in view of Piemonte does not appear to explicitly teach: 
 wherein the destination location is established by a user other than the delivery driver dropping a pin on the map via a user interface of the mapping application.
 Stuckman, however, teaches that a user may drop a pin on a given intended delivery location (wherein the user is not a delivery driver) at which they would like their package delivered. (Stuckman: paragraph [0132], See Fig. 20 showing a pin away from a paved road). Stuckman teaches combining the above elements with the teachings of Mishra in view of Yokota further in view of Piemonte for the benefit of facilitating shipment deliveries. (Stuckman: paragraph [0036]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Stuckman with the teachings of Mishra in view of Yokota further in view of Piemonte to achieve the aforementioned benefits.
Furthermore, it can be seen that each element is taught by either Mishra in view of Yokota further in view of Piemonte, or by Stuckman. Selecting the destination via a user dropping a pin away from a paved road does not affect the normal functioning of the elements of the claim which are taught by Mishra in view of Yokota further in view of Piemonte, since the systems and methods taught by Mishra in view of Yokota further in view of Piemonte would operate in the same manner to get the delivery driver to the delivery location, regardless of how the destination was received or whether it was on a paved road, or away from it, as taught by Fig. 20 of Stuckman. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Stuckman with the teachings of Mishra in view of Yokota further in view of Piemonte, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 11, Mishra in view of Yokota further in view of Piemonte further in view of Stuckman teaches all of the limitations of claim 10, as outlined above and further teaches: 
 wherein the dropped pin is located away from paved roads.
 Stuckman, however, teaches that a user may drop a pin on a given intended delivery location (wherein the user is not a delivery driver) at which they would like their package delivered. (Stuckman: paragraph [0132], See Fig. 20 showing a pin away from a paved road). The motivation to combine Stuckman persists.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte further in view of Burnett (U.S. PG Pub. No. 20160012391; hereinafter "Burnett").
As per claim 23, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above, but does not appear to explicitly teach:
wherein said processing system is further configured (i) to determine when the delivery driver is within a "geofence" established around the destination location, (ii) communicate a delivery notification message to a user other than the delivery driver, (iii) cause a "delivery complete" notification message to be generated, and (iv) enable the user to submit an "accept delivery" message.
Burnett, however, teaches a delivery system which may determine whether a driver has crossed a geofence established around a delivery destination. (Burnett: paragraph [0044]) Burnett further teaches a delivery notification message to a user other than the driver in the form of an imminent delivery alert. Id. Burnett further teaches a confirmation of delivery message that is generated. Id. Finally, Burnett teaches the enabling of a user to submit an accept delivery message in the form of a digital signature received. (Burnett: paragraph [0033]) Burnett teaches combining the above elements with the teachings of Mishra in view of Yokota further in view of Piemonte for the benefit of providing the shipper and carrier with useful information. (Burnett: paragraph [0045]) Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Burnett with the teachings of Mishra in view of Yokota further in view of Piemonte to achieve the aforementioned benefits.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte further in view of Pelton et al. (U.S. PG Pub. NO. 20100235527; hereinafter "Pelton").
As per claim 24, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
wherein said data repository is further configured to store information associated with acceleration signals generated by a mobile app being executed within a vehicle being driven on a surface, and wherein the processing unit is further configured to communicate surface type information associated with the information associated with the acceleration signals to cause the at least one path to be displayed in a manner indicative of the path being a paved roadway or having a non-roadway surface.
 Mishra further teaches that the device may comprise a handheld device 250 or a vehicle device 230 each of which may execute an application and send information back to a central system. (Mishra: col. 13 lines 30-67, col. 14 lines 1-34) Yokota further teaches that when it is detected that a user is off-road, the display may be updated to indicate such. (Yokota: col. 6 lines 55-65, col. 10 lines 22-29; Fig. 6A, 6B, 8) The motivation to combine Yokota persists. Mishra in view of Yokota, however, does not appear to explicitly teach that the off-road travel is determined via the received acceleration data.
Pelton, however, teaches the detection as to whether a land vehicle is off-road based on acceleration readings. (Pelton: paragraph [0038]) It can be seen that each element is taught by either Mishra in view of Yokota further in view of Piemonte, or by Pelton. Detecting that the vehicle is off-road using the acceleration readings received does not affect the normal functioning of the elements of the claim which are taught by Mishra in view of Yokota further in view of Piemonte. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Pelton with the teachings of Mishra in view of Yokota further in view of Piemonte, since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
As per claim 25, Mishra in view of Yokota further in view of Piemonte further in view of Pelton teaches all of the limitations of claim 24, as outlined above, and further teaches:
wherein the processing unit is further configured to identify surface type of a surface on which the vehicle was driven based on acceleration signals sensed by a mobile app being executed in a vehicle along a path to the destination location.
 Mishra further teaches that the device may comprise a handheld device 250 or a vehicle device 230 each of which may execute an application and send information back to a central system. (Mishra: col. 13 lines 30-67, col. 14 lines 1-34) Yokota further teaches that when it is detected that a user is off-road, the display may be updated to indicate such. (Yokota: col. 6 lines 55-65, col. 10 lines 22-29; Fig. 6A, 6B, 8) The motivation to combine Yokota persists. Pelton, as outlined above, teaches the detection as to whether a land vehicle is off-road based on acceleration readings. (Pelton: paragraph [0038]) The motivation to combine Pelton persists.
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Mishra in view of Yokota further in view of Piemonte and further in view of Markham et al. (U.S. PG Pub. No. 20110246067; hereinafter “Markham”)
As per claim 28, Mishra in view of Yokota further in view of Piemonte teaches all of the limitations of claim 1, as outlined above. With respect to the following limitation:
 wherein the mapping application is Google® Maps.
 Mishra teaches that the mapping application may comprise a geocoder application and therefore teaches a conventional mapping application. (Mishra: col. 6 lines 35-46) Mishra, however, does not appear to explicitly teach that the mapping application may comprise Google Maps.
Markham, however, teaches that a routing system which learns candidate routes may use Google Maps as its mapping application. (Markham: paragraph [0015]) It can be seen that each element is taught by either Mishra in view of Yokota further in view of Piemonte or by Markham. Clarifying that the mapping application may comprise Google Maps does not affect the normal functioning of the elements of the claim which are taught by Mishra in view of Yokota further in view of Piemonte. Because the elements do not affect the normal functioning of each other, the results of their combination would have been predictable. Therefore, before the effective filing date of the claimed invention, it would have been obvious to combine the teachings of Markham with the teachings of Mishra in view of Yokota further in view of Piemonte since the result is merely a combination of old elements, and, since the elements do not affect the normal functioning of each other, the results of the combination would have been predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMETT K WALSH whose telephone number is (571)272-2624.  The examiner can normally be reached on Mon.-Fri. 6 a.m. - 4:45 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/EMMETT K. WALSH/Primary Examiner, Art Unit 3628